DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 28, 2021 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on June 28, 2021 was filed along with a Request for Continued Examination.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.
The information disclosure statements (IDS) submitted on August 31, 2021; November 24, 2021; and, January 27, 2022 were filed after the filing of the Request for Continued Examination  on June 28, 2021 and prior to the present Official action.  These submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Applicant’s dependent claim 7 recites in part “a flow rate within a range of at least 0.1 m/s and not greater than 5 m/s”.  While a person having ordinary skill in the art recognizes and appreciates “controlling” the claimed “flow rate” pertains to “creating controlled cracking conditions”, claim 7 does not recite sufficient subject matter identifying the substance whose “flow rate” is being “controlled”.  For this reason, Applicant’s dependent claim 7 is indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
For purposes of examination, examiner will interpret the claim language “a flow rate within a range of at least 0.1 m/s and not greater than 5 m/s” as pertaining to the flow rate of a gas, e.g., air, as disclosed in par. [00115] of Applicant’s specification as originally filed.
Appropriate correction is required.

Claim 36 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Applicant’s dependent claim 36 recites “wherein the abrasive particles are”.  Applicant’s claim 36 is an incomplete sentence and does not recite what the abrasive particles are.  For this reason, Applicant’s dependent claim 36 is indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3-5, 8, 9. 27 and 29-35 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by United States Pre-Grant Patent Application Publication No. 2013/0212952 A1 to Welygan et al. (hereinafter “Welygan”).

Referring to Applicant’s independent claim 1, Welygan teaches a method for making abrasive particles (See Abstract) comprising: forming a mixture into a body wherein the body is in the form of a layer (pars. [0086], [0093]), wherein the mixture comprises a ceramic (par. [0086], [0093]); deforming at least a portion of the body to create at least one crack initiation point (pars. [0084], [0095], [0110-111], [0113], [0116]), wherein deforming includes contacting a form to a surface of the body (pars. [0084], [0095], [0110-111], [0113], [0116]; the laser cutting technique of Welygan is equivalent to Applicant’s claim term “deforming” and “contacting a form”); drying the body under controlled cracking conditions to fracture the body into a plurality of precursor abrasive particles (pars. [0113-114], [0135]), wherein controlled cracking conditions include controlled crack propagation from the at least one crack initiation point (pars. [0113-114], [0135]); and forming the precursor abrasive particles into abrasive particles (par. [0135]), each of the abrasive particles comprising a body having a first major surface (pars. [0114-115], [0131]; FIGS. 3B, 4, 8A-B), a second major surface (pars. [0114-115], [0131]; FIGS. 3B, 4, 8A-B), and a side comprises an irregular two-dimensional shape as viewed in the plane of the first or second major surfaces (pars. [0114-115], [0131]; FIGS. 3B, 4, 8A-B).

Referring to Applicant’s claim 3, Welygan teaches forming is conducted without the use of a production tool (pars. [0084], [0086], [0093], [0095], [0110-111], [0113-116], [0131], [0135]; FIGS. 3B, 4, 8A-B).

Referring to Applicant’s claim 4, Welygan teaches deforming at least a portion of the body includes forming a controlled distribution of features in at least a portion of the body (par. [0084]; the score lines formed by laser cutting by Welygan are equivalent to Applicant’s claim language “forming a controlled distribution of features in at least a portion of the body”).

Referring to Applicant’s claim 5, Welygan teaches the controlled distribution of features includes a random distribution of features (pars. [0113-115], [0131]; FIGS. 3B, 4, 8A-B).

Referring to Applicant’s claim 8, Welygan teaches the layer comprises a first major surface (pars. [0114-115], [0131]; FIGS. 3B, 4, 8A-B), a second major surface (pars. [0114-115], [0131]; FIGS. 3B, 4, 8A-B), and a side surface (pars. [0114-115], [0131]; FIGS. 3B, 4, 8A-B), and wherein the first major surface defines a width (w) (par. [0053]), the side surface defines a height (h) (par. [0053]), and wherein the layer has an aspect ratio (w:h) of 10:1 (par. [0053]).  The teaching that “the first major surface has a surface area of at least 10 cm2” is inherent within the teachings of Welygan.  The resultant layer taught by Welygan is formed via a method that is identical or substantially identical to Applicant’s claimed method.  And, as noted above, the resultant physical features of the layer of Welygan are identical or substantially identical to Applicant’s claimed layer.  Given the identical or substantially identical nature of Applicant’s claimed layer and the resultant layer of Welygan, the resultant layer of Welygan likely exhibits and possesses the identical or substantially identical properties, e.g., surface area, as Applicant’s claimed layer. MPEP 2112.01 [R-10.2019] (I)  For this reason, the teaching that “the first major surface has a surface area of at least 10 cm2” is inherent within the teachings of Welygan. 

Referring to Applicant’s claim 9, Welygan teaches the plurality of precursor abrasive particle is formed without comminution of the body or intentional vibration of the body to induce cracking of the body (pars. [0084], [0086], [0093], [0095], [0113-116], [0131], [0135]; FIGS. 3B, 4, 8A-B).

Referring to Applicant’s claim 27, Welygan teaches the side surface comprises a random and unpredictable contour (See FIGS. 3B, 4, 8A-B).

Referring to Applicant’s claim 29, Welygan teaches the first and second major surfaces are substantially parallel to each other (See FIGS. 3B, 4, 8A-B). 

Referring to Applicant’s claim 30, the teaching that “the abrasive particles have a mean non-convexity factor of at least 3.5” is inherent within the teachings of Welygan.  The resultant layer taught by Welygan is formed via a method that is identical or substantially identical to Applicant’s claimed method.  And, as noted above, the resultant physical features of the layer of Welygan are identical or substantially identical to Applicant’s claimed layer.  Given the identical or substantially identical nature of Applicant’s claimed layer and the resultant layer of Welygan, the resultant layer of Welygan likely exhibits and possesses the identical or substantially identical properties, e.g., non-convexity factor, as Applicant’s claimed layer. MPEP 2112.01 [R-10.2019] (I)  For this reason, the teaching that “the abrasive particles have a mean non-convexity factor of at least 3.5” is inherent within the teachings of Welygan. 

Referring to Applicant’s claim 31, the teaching that “the abrasive particles have a mean non-convexity factor of no greater than 30” is inherent within the teachings of Welygan.  The resultant layer taught by Welygan is formed via a method that is identical or substantially identical to Applicant’s claimed method.  And, as noted above, the resultant physical features of the layer of Welygan are identical or substantially identical to Applicant’s claimed layer.  Given the identical or substantially identical nature of Applicant’s claimed layer and the resultant layer of Welygan, the resultant layer of Welygan likely exhibits and possesses the identical or substantially identical properties, e.g., non-convexity factor, as Applicant’s claimed layer. MPEP 2112.01 [R-10.2019] (I)  For this reason, the teaching that “the abrasive particles have a mean non-convexity factor of no greater than 30” is inherent within the teachings of Welygan.

Referring to Applicant’s claim 32, the teaching that “the abrasive particles have a non-convexity factor standard deviation of at least 2.4” is inherent within the teachings of Welygan.  The resultant layer taught by Welygan is formed via a method that is identical or substantially identical to Applicant’s claimed method.  And, as noted above, the resultant physical features of the layer of Welygan are identical or substantially identical to Applicant’s claimed layer.  Given the identical or substantially identical nature of Applicant’s claimed layer and the resultant layer of Welygan, the resultant layer of Welygan likely exhibits and possesses the identical or substantially identical properties, e.g., non-convexity factor standard deviation, as Applicant’s claimed layer. MPEP 2112.01 [R-10.2019] (I)  For this reason, the teaching that “the abrasive particles have a non-convexity factor standard deviation of at least 2.4” is inherent within the teachings of Welygan.

Referring to Applicant’s claim 33, the teaching that “the abrasive particles have a non-convexity factor standard deviation of no greater than 30” is inherent within the teachings of Welygan.  The resultant layer taught by Welygan is formed via a method that is identical or substantially identical to Applicant’s claimed method.  And, as noted above, the resultant physical features of the layer of Welygan are identical or substantially identical to Applicant’s claimed layer.  Given the identical or substantially identical nature of Applicant’s claimed layer and the resultant layer of Welygan, the resultant layer of Welygan likely exhibits and possesses the identical or substantially identical properties, e.g., non-convexity factor standard deviation, as Applicant’s claimed layer. MPEP 2112.01 [R-10.2019] (I)  For this reason, the teaching that “the abrasive particles have a non-convexity factor standard deviation of no greater than 30” is inherent within the teachings of Welygan.

Referring to Applicant’s claim 34, the teaching that “the abrasive particles have a mean anisotropy factor of at least 1.25” is inherent within the teachings of Welygan.  The resultant layer taught by Welygan is formed via a method that is identical or substantially identical to Applicant’s claimed method.  And, as noted above, the resultant physical features of the layer of Welygan are identical or substantially identical to Applicant’s claimed layer.  Given the identical or substantially identical nature of Applicant’s claimed layer and the resultant layer of Welygan, the resultant layer of Welygan likely exhibits and possesses the identical or substantially identical properties, e.g., mean anisotropy factor, as Applicant’s claimed layer. MPEP 2112.01 [R-10.2019] (I)  For this reason, the teaching that “the abrasive particles have a mean anisotropy factor of at least 1.25” is inherent within the teachings of Welygan.

Referring to Applicant’s claim 35, the teaching that “the abrasive particles have a mean anisotropy factor of no greater than 20” is inherent within the teachings of Welygan.  The resultant layer taught by Welygan is formed via a method that is identical or substantially identical to Applicant’s claimed method.  And, as noted above, the resultant physical features of the layer of Welygan are identical or substantially identical to Applicant’s claimed layer.  Given the identical or substantially identical nature of Applicant’s claimed layer and the resultant layer of Welygan, the resultant layer of Welygan likely exhibits and possesses the identical or substantially identical properties, e.g., mean anisotropy factor, as Applicant’s claimed layer. MPEP 2112.01 [R-10.2019] (I)  For this reason, the teaching that “the abrasive particles have a mean anisotropy factor of no greater than 20” is inherent within the teachings of Welygan.

Claims 1, 4, 5, 9, 27 and 29-35 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by United States Patent No. 8,034,137 B2 to Erickson et al. (hereinafter “Erickson”).

Referring to Applicant’s independent claim 1, Erickson teaches a method for making abrasive particles (See Abstract) comprising: forming a mixture into a body wherein the body is in the form of a layer (col. 6, ll. 28-31; col. 7, ll. 49-51; col. 9, ll. 4-6; the material deposited in the mold cavity is equivalent to Applicant’s claim term “a layer”), wherein the mixture comprises a ceramic (col. 6, ll. 28-31; the seeded or unseeded alpha alumina of Erickson is equivalent to Applicant’s claim term “a ceramic”); deforming at least a portion of the body to create at least one crack initiation point (col. 9, ll. 33-37; col. 9, l. 66 – page 10, l. 4; col. 10, ll. 8-10), wherein deforming includes contacting a form to a surface of the body (col. 9, l. 66 – col. 10, l. 4); drying the body under controlled cracking conditions to fracture the body into a plurality of precursor abrasive particles (col. 10, ll. 42-49), wherein controlled cracking conditions include controlled crack propagation from the at least one crack initiation point (col. 10, ll. 42-49); and forming the precursor abrasive particles into abrasive particles (col. 11, ll. 16-17, 32-34), each of the abrasive particles comprising a body having a first, major surface, a second major surface, and a side comprises an irregular two-dimensional shape as viewed in the plane of the first or second major surfaces (See FIG. 5).

Referring to Applicant’s claims 4 and 5, Erickson teaches wherein deforming at least a portion of the body includes forming a controlled distribution of features, e.g., a random distribution of features, in at least a portion of the body (col. 9, ll. 33-37; col. 9, l. 66 – page 10, l. 4; col. 10, ll. 8-10).

Referring to Applicant’s claim 9, Erickson teaches the plurality of precursor abrasive particle is formed without comminution of the body or intentional vibration of the body to induce cracking of the body (col. 9, l. 66 – col. 10, l. 4; col. 10, ll. 8-10).

Referring to Applicant’s claim 27, Erickson teaches the side surface comprises a random and unpredictable contour (See FIG. 5).

Referring to Applicant’s claim 29, Erickson teaches the first and second major surfaces are substantially parallel to each other (See FIG. 5).

Referring to Applicant’s claim 30, the teaching “wherein the abrasive particles have a mean non-convexity factor of at least 3.5” is inherent within the teachings of Erickson.  Erickson teaches a method for making abrasive particles (See Abstract; col. 6, ll. 28-31; col. 7, ll. 49-51; col. 9, ll. 4-6, ll. 33-37; col. 9, l. 66 – page 10, l. 4; col. 10, ll. 8-10, ll. 42-49; col. 11, ll. 16-17, 32-34; FIG. 5) that is identical or substantially identical to Applicant’s claimed method for making abrasive particles. MPEP 2112.01 [R-10.2019] (I) As the abrasive particles of Erickson are produced via a process that is identical or substantially identical to Applicant’s claimed process, Applicant’s resultant claimed abrasive particles and the resultant abrasive particles taught by Erickson are also identical or substantially identical in structure or composition. Such identical or substantially identical structure between said resultant abrasive particles of Applicant’s claims and Erickson’s teachings include structural features such as Applicant’s claimed “mean non-convexity factor”.  For this reason, the teaching “wherein the abrasive particles have a mean non-convexity factor of at least 3.5” is inherent within the teachings of Erickson.

Referring to Applicant’s claim 31, the teaching “wherein the abrasive particles have a mean non-convexity factor of no greater than 30” is inherent within the teachings of Erickson.  Erickson teaches a method for making abrasive particles (See Abstract; col. 6, ll. 28-31; col. 7, ll. 49-51; col. 9, ll. 4-6, ll. 33-37; col. 9, l. 66 – page 10, l. 4; col. 10, ll. 8-10, ll. 42-49; col. 11, ll. 16-17, 32-34; FIG. 5) that is identical or substantially identical to Applicant’s claimed method for making abrasive particles. MPEP 2112.01 [R-10.2019] (I) As the abrasive particles of Erickson are produced via a process that is identical or substantially identical to Applicant’s claimed process, Applicant’s resultant claimed abrasive particles and the resultant abrasive particles taught by Erickson are also identical or substantially identical in structure or composition. Such identical or substantially identical structure between said resultant abrasive particles of Applicant’s claims and Erickson’s teachings include structural features such as Applicant’s claimed “mean non-convexity factor”.  For this reason, the teaching “wherein the abrasive particles have a mean non-convexity factor of no greater than 30” is inherent within the teachings of Erickson.

Referring to Applicant’s claim 32, the teaching “wherein the abrasive particles have a non-convexity factor standard deviation of at least 2.4” is inherent within the teachings of Erickson.  Erickson teaches a method for making abrasive particles (See Abstract; col. 6, ll. 28-31; col. 7, ll. 49-51; col. 9, ll. 4-6, ll. 33-37; col. 9, l. 66 – page 10, l. 4; col. 10, ll. 8-10, ll. 42-49; col. 11, ll. 16-17, 32-34; FIG. 5) that is identical or substantially identical to Applicant’s claimed method for making abrasive particles. MPEP 2112.01 [R-10.2019] (I) As the abrasive particles of Erickson are produced via a process that is identical or substantially identical to Applicant’s claimed process, Applicant’s resultant claimed abrasive particles and the resultant abrasive particles taught by Erickson are also identical or substantially identical in structure or composition. Such identical or substantially identical structure between said resultant abrasive particles of Applicant’s claims and Erickson’s teachings include structural features such as Applicant’s claimed “non-convexity factor standard deviation”.  For this reason, the teaching “wherein the abrasive particles have a non-convexity factor standard deviation of at least 2.4” is inherent within the teachings of Erickson.

Referring to Applicant’s claim 33, the teaching “wherein the abrasive particles have a non-convexity factor standard deviation of no greater than 30” is inherent within the teachings of Erickson.  Erickson teaches a method for making abrasive particles (See Abstract; col. 6, ll. 28-31; col. 7, ll. 49-51; col. 9, ll. 4-6, ll. 33-37; col. 9, l. 66 – page 10, l. 4; col. 10, ll. 8-10, ll. 42-49; col. 11, ll. 16-17, 32-34; FIG. 5) that is identical or substantially identical to Applicant’s claimed method for making abrasive particles. MPEP 2112.01 [R-10.2019] (I) As the abrasive particles of Erickson are produced via a process that is identical or substantially identical to Applicant’s claimed process, Applicant’s resultant claimed abrasive particles and the resultant abrasive particles taught by Erickson are also identical or substantially identical in structure or composition. Such identical or substantially identical structure between said resultant abrasive particles of Applicant’s claims and Erickson’s teachings include structural features such as Applicant’s claimed “non-convexity factor standard deviation”.  For this reason, the teaching “wherein the abrasive particles have a non-convexity factor standard deviation of no greater than 30” is inherent within the teachings of Erickson.

Referring to Applicant’s claim 34, the teaching “wherein the abrasive particles have a mean anisotropy factor of at least 1.25” is inherent within the teachings of Erickson.  Erickson teaches a method for making abrasive particles (See Abstract; col. 6, ll. 28-31; col. 7, ll. 49-51; col. 9, ll. 4-6, ll. 33-37; col. 9, l. 66 – page 10, l. 4; col. 10, ll. 8-10, ll. 42-49; col. 11, ll. 16-17, 32-34; FIG. 5) that is identical or substantially identical to Applicant’s claimed method for making abrasive particles. MPEP 2112.01 [R-10.2019] (I) As the abrasive particles of Erickson are produced via a process that is identical or substantially identical to Applicant’s claimed process, Applicant’s resultant claimed abrasive particles and the resultant abrasive particles taught by Erickson are also identical or substantially identical in structure or composition. Such identical or substantially identical structure between said resultant abrasive particles of Applicant’s claims and Erickson’s teachings include structural features such as Applicant’s claimed “mean anisotropy factor”.  For this reason, the teaching “wherein the abrasive particles have a mean anisotropy factor of at least 1.25” is inherent within the teachings of Erickson.

Referring to Applicant’s claim 35, the teaching “wherein the abrasive particles have a mean anisotropy factor of no greater than 20” is inherent within the teachings of Erickson.  Erickson teaches a method for making abrasive particles (See Abstract; col. 6, ll. 28-31; col. 7, ll. 49-51; col. 9, ll. 4-6, ll. 33-37; col. 9, l. 66 – page 10, l. 4; col. 10, ll. 8-10, ll. 42-49; col. 11, ll. 16-17, 32-34; FIG. 5) that is identical or substantially identical to Applicant’s claimed method for making abrasive particles. MPEP 2112.01 [R-10.2019] (I) As the abrasive particles of Erickson are produced via a process that is identical or substantially identical to Applicant’s claimed process, Applicant’s resultant claimed abrasive particles and the resultant abrasive particles taught by Erickson are also identical or substantially identical in structure or composition. Such identical or substantially identical structure between said resultant abrasive particles of Applicant’s claims and Erickson’s teachings include structural features such as Applicant’s claimed “mean anisotropy factor”.  For this reason, the teaching “wherein the abrasive particles have a mean anisotropy factor of no greater than 20” is inherent within the teachings of Erickson.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over United States Patent No. 8,034,137 B2 to Erickson et al. (hereinafter “Erickson”) as applied to claim 1 above.

Referring to Applicant’s claim 7, Erickson teaches drying includes creating controlled cracking conditions in the body by controlling a drying temperature within a range of from about 90°C to about 165°C (col. 9, ll. 58-61).  The drying temperature range taught by Erickson renders obvious Applicant’s claimed range.  The drying temperature range taught by Erickson lies within Applicant’s claimed range of “at least 20°C and not greater than 250°C”. MPEP 2144.05 [R-10.2019] (I)

Claims 7, 21-23 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over United States Pre-Grant Patent Application Publication No. 2013/0212952 A1 to Welygan et al. (hereinafter “Welygan”) as applied to claim 1 above.

Referring to Applicant’s claim 7, Welygan teaches drying includes creating controlled cracking conditions in the body by controlling a drying temperature within a range of from 50°C to 160°C (par. [0135]).  The drying temperature range taught by Welygan renders obvious Applicant’s claimed range.  The drying temperature range taught by Welygan lies within Applicant’s claimed range of “at least 20°C and not greater than 250°C”. MPEP 2144.05 [R-10.2019] (I) 

Referring to Applicant’s claim 21, although Welygan teaches utilizing a cutting laser to form a desired cutting pattern that achieves the shaped ceramic abrasive particles (par. [0107]), the resultant cutting pattern exhibits and possesses score lines, i.e., perforations, in the layer of ceramic precursor material (par. [0084]).  Those perforations or score lines of Welygan (par. [0084] are equivalent to Applicant’s claim term “corresponding features”.  Hence, while the cutting laser of Welygan does not comprise “one or more features used to create corresponding features”, the cutting laser of Welygan achieves the identical or substantially identical outcome, i.e., score lines or perforations directly correlated to Applicant’s claim term “corresponding features”.

Referring to Applicant’s claim 22, Welygan teaches the features include openings (par. [0084]) and, in turn, walls too once the shaped ceramic abrasive particles are fractured (par. [0108]).

Referring to Applicant’s claim 23, Welygan teaches a portion of an upper surface of the body is deformed to include features corresponding to the features of the form (pars. [0084], [0107]; See also FIGS. 3B, 4, 8A-B).

Referring to Applicant’s claim 28, although Welygan does not teach explicitly “the abrasive particles include constant height abrasive particles (CHAPs) having a length, width and thickness”, Welygan teaches the shaped abrasive particles disclosed therein have a length in a range of from 0.001 micrometer to 26 micrometers; a width in a range of from 0.001 micrometer to 26 micrometers; and, a thickness in a range of from 0.005 micrometers to 10 micrometers (par. [0146]).  Given these length, width and thickness, i.e., height, measurements for the shaped abrasive particle of Welygan, the resultant “primary aspect ratio” of length:width of said particle of Welygan may lie within and likely encompass Applicant’s claimed primary aspect ratio range.  Likewise, the resultant “secondary aspect ratio” of width:height of said particle of Welygan may lie within and likely encompass Applicant’s claimed second aspect ratio range.  In turn, the resultant shaped abrasive particle of Welygan is identical or substantially identical to Applicant’s claimed “constant height abrasive particles (CHAPs)”. MPEP 2112.01 [R-10.2019] (I)  As a result, the primary and secondary aspect ratio ranges taught by Welygan render obvious Applicant’s claimed ranges.  The primary and secondary aspect ratio ranges taught by Welygan lie within and likely encompass Applicant’s claimed primary aspect ratio range of “least 1.1:1” and secondary aspect ratio range of “at least 1.1:1”.  MPEP 2144.05 [R-10.2019] (I)

Response to Arguments
Applicant’s arguments with respect to claims 1, 3-5, 7-9 and 21-36 have been considered but are moot because the new grounds of rejection presented herein rely on United States Patent No. 8,034,137 B2 to Erickson et al. and United States Pre-Grant Patent Application Publication No. 2013/0212952 A1 to Welygan et al. which were not previously cited in the former prior art rejections of said claims in prior Official actions of record.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSS J CHRISTIE whose telephone number is (571)270-3478. The examiner can normally be reached 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on 571-270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Ross J. Christie/
Assistant Examiner, Art Unit 1731

/PEGAH PARVINI/Primary Examiner, Art Unit 1731